Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being anticipated by Desai et al (Pub. No.: US 2005/0014490 A1) in view of Carrelli et al (Pub. No.: US 2014/0187218 A1) and  Sinha et al (Pub. No.: US 2014/0365226 A1).
As per claim 1, Desai discloses a method comprising, by one or more computing systems: -	receiving, from a client system associated with a first user, a voice request to call a plurality of second users simultaneously, wherein the voice request comprises one or more references referring to the plurality of second users (Desai, Fig 1, paragraph 0032, wherein an initiator 50 communicates with a teleconference server 52 over a network 54 to establish a teleconference with multiple participants 56, 58, 60, 62, In addition paragraph 0037 teaches that communication with the teleconference server can be using voice commands); -	identifying the plurality of second users by resolving the one or more references to a plurality of entity identifiers associated with the plurality of second users, respectively (Desai, Fig 1, paragraph 0032, wherein the initiator 50 identifies to the teleconference server 52 which participants 56, 58, 60, 62 he wishes to invite as part of the teleconference, along with the intended participant's notification address (e.g., cellular phone number, landline phone number, email address, etc.) The initiator 50 may identify a participant by using the name (the one or more references) to retrieve the corresponding address (a plurality of entity identifiers) of the participant stored in a database at the teleconference server 52); and -	initiating a group call to the plurality of second users simultaneously based on the plurality of entity identifiers (Desai, Fig 1, paragraph 0032, wherein a teleconference notification message, for example, a prompt 156, 158,160,162 is transmitted to each participant 56, 58, 60, 62 by the teleconference server 52 over a network 70 whereby each participant 56, 58, 60, 62 may join the teleconference by accepting the prompt 156,158,160,162). Although Desai Fig 1 shows a single line from initiator to the teleconference server which indicate that the voice command is a single voice command, Desai does not explicitly state a single voice request received in a single turn during a current dialog session. However, Carrelli discloses a single voice request received in a single turn during a current dialog session (Carrelli, paragraph 0021,  wherein the single voice command can be the user saying “Start Group Call”). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Desai in view of to use a single voice request received in a single turn during a current dialog session as claimed because this would have provided a way to reduce the time needed to imitate a group call by allowing the user/caller to speak a single sentence “Start Group Call” to establish a group call. Desai and Carrelli do not explicitly disclose an assistant xbot. However, using an assistant xbot to initiate calls is well known in the art. For example,  Sinha discloses an assistant xbot (Sinha, paragraph 0009, 0032, 0034, wherein an intelligent automated assistant can be the assistant xbot as claimed). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Desai and Carrelli in view of Sinha such that an intelligent automated assistant is used to receive and handle the user request to initiate a group call as claimed because this would have provided a way to reduce the time needed to imitate a group call by eliminating the need of a human to manually inputting the necessary data to establish a group call.    

	As pre claim 2, claim 1 is incorporated and Desai discloses wherein the one or more references comprise at least an ambiguous mention, wherein the ambiguous mention corresponds to a particular second user from the plurality of second users (Desai, Fig 1, paragraph 0032, wherein the initiator 50 may identify a participant by using the name (the one or more references) to retrieve the corresponding address of the participant stored in a database at the teleconference server 52, wherein a name is considered ambiguous mention since multiple persons can have the same name and/or a single name can be associated with multiple phone numbers. In addition, Sinha also discloses wherein the one or more references comprise at least an ambiguous mention, wherein the ambiguous mention corresponds to a particular second user from the plurality of second users (Sinha, paragraph 0090-0091); 

As pre claim 3, claim 2 is incorporated and Sinha discloses disambiguating the ambiguous mention to identify the particular second user, wherein the disambiguation comprises: determining a plurality of candidate users based on a personalized machine-learning model, wherein each candidate user is associated with a confidence score; ranking the plurality of candidate users based on their respective confidence scores; and identifying the particular second user from the plurality of candidate users based on their respective rankings (Sinha, paragraph 0069-0070, 0083,  wherein the candidate pronunciations are ranked based on the commonness of the candidate pronunciation. For example, the candidate pronunciation "tuh-may-doe" may be ranked higher than "tuh-mah-doe," because the former is a more commonly used pronunciation (e.g., among all users, for users in a particular geographical region, or for any other appropriate subset of users). In some implementations, one of the candidate pronunciations is selected as a predicted pronunciation (e.g., the most likely pronunciation). In addition, based on the quantity and/or relative importance of the activated nodes, the natural language processing module 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. In some implementations, the domain that has the most "triggered" nodes is selected. In some implementations, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected);

As pre claim 4, claim 3 is incorporated and Sinha discloses sending, to the client system via the assistant xbot, instructions for prompting the first user for a confirmation of the particular second user (Sinha, paragraph 0091, 0108, wherein the dialogue flow processing module 334 may ask the user "Which Bob?", and display (or read) a list of contacts named "Bob" from which the user may choose);

As pre claim 5, claim 1 is incorporated and Sinha discloses wherein the one or more references comprise at least an ambiguous mention, wherein the ambiguous mention corresponds to a group of second users from among the plurality of second users  (Sinha, paragraph 0090-0091, wherein the multiple contacts named Bob can be the group of second users corresponding to the ambiguous mention “Bob”);

As pre claim 6, claim 5 is incorporated and Sinha discloses disambiguating the ambiguous mention to identify the group of second users, wherein the disambiguation comprises comparing the ambiguous mention to a list of group identifiers corresponding to a plurality of predetermined groups, respectively, wherein each predetermined group comprises a plurality of users (Sinha, paragraph 0066, 0090-0091);

As pre claim 8, claim 1 is incorporated and Sinha discloses identifying, based on a natural-language understanding module, one or more separators associated with the user request (Sinha, paragraph 0068);

As pre claim 9, claim 8 is incorporated and Sinha discloses wherein identifying the plurality of second users is based on the one or more separators (Sinha, paragraph 0068);

As pre claim 10, claim 1 is incorporated and Desai discloses wherein the user request is based on a voice input (Desai, paragraph 0037 wherein participants may communicate commands to the teleconference server using, but not limited to, voice commands);

As pre claim 11, claim 1 is incorporated and Sinha discloses selecting an agent from a plurality of agents to execute a task corresponding to the group call based on the user request (Sinha, paragraph 0079, 0081, 0093 wherein the task flow processing module 336 employs the assistance of a service processing module 338 ("service processing module") to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, the service processing module 338 can act on behalf of the task flow processing module 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website, a banking portal, etc.));

As pre claim 12, claim 1 is incorporated and Sinha discloses selecting an agent from a plurality of agents to execute a task corresponding to the group call based on one or more of a default setting associated with the first user, a user preference Active 47603378.1ATTORNEY DOCKETPATENT APPLICATION 079894.6678 81 of 83associated with the first user, a historical interaction between the first user and the computing systems, or a predetermined rule (Sinha, paragraph 0079, 0082-0083, 0093 wherein the task flow processing module 336 employs the assistance of a service processing module 338 ("service processing module") to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, the service processing module 338 can act on behalf of the task flow processing module 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website, a banking portal, etc.));

As pre claim 13, claim 1 is incorporated and Desai discloses where the group call is a voice call or a video call (Desai, paragraph 0013 wherein a teleconference/group call can be a voice call to a video call);

As pre claim 14, claim 1 is incorporated and Desai discloses wherein identifying the plurality of second users by resolving the one or more references to the plurality of entity identifiers associated with the plurality of second users, respectively, comprises: accessing one or more contact lists associated with the first user, wherein each contact list comprises a plurality of names associated with a plurality of entity identifiers; and comparing the one or more references with the plurality of names to determine the plurality of entity identifiers for the plurality of second users (Desai, paragraph 0048, 0060 wherein the initiator has access to an address book stored on the teleconference server 52 or on an initiator device. In one embodiment, a global address book lists the names and contact information of all subscribers to the teleconference server. The contact information can include, but is not limited to, phone numbers and electronic mail addresses. An initiator may also choose to create his own personal address book that lists only the contact information of people the initiator has placed in the address book);

As pre claim 15, claim 14 is incorporated and Desai discloses wherein the one or more contact lists are stored on one or more of: the client system; one or more of the computing systems; or one or more third-party computing systems (Desai, paragraph 0048, 0060 wherein the initiator has access to an address book stored on the teleconference server 52 or on an initiator device. In one embodiment, a global address book lists the names and contact information of all subscribers to the teleconference server. The contact information can include, but is not limited to, phone numbers and electronic mail addresses. An initiator may also choose to create his own personal address book that lists only the contact information of people the initiator has placed in the address book);

As pre claim 16, claim 1 is incorporated and Desai discloses wherein the user request comprises only a single request, and wherein initiating the group call to the plurality of second users simultaneously is responsive to the single request (Desai, Fig 1, paragraph 0032, wherein an initiator 50 communicates with a teleconference server 52 over a network 54 to establish a teleconference with multiple participants 56, 58, 60, 62. As shown in Fig 1, a single request from the initiator produces group call to the plurality of second users simultaneously);

As pre claim 18, claim 1 is incorporated and Desai discloses wherein initiating the group call to the plurality of second users simultaneously comprises: simultaneously generating a plurality of communication requests from the first user to the plurality of second users, respectively; and Active 47603378.1ATTORNEY DOCKETPATENT APPLICATION 079894.6678 82 of 83 sending, to a plurality of client systems associated with the plurality of second users via a network, the plurality of communication requests simultaneously (Desai, Fig 1, paragraph 0032, wherein an initiator 50 communicates with a teleconference server 52 over a network 54 to establish a teleconference with multiple participants 56, 58, 60, 62. As shown in Fig 1, a single request from the initiator produces group call to the plurality of second users simultaneously);

Claims 19-20 are rejected under the same rational as claim 1. 

Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Desai et al (Pub. No.: US 2005/0014490 A1) in view of Carrelli et al (Pub. No.: US 2014/0187218 A1), Sinha et al (Pub. No.: US 2014/0365226 A1) and Choi et al (Pub. No.: US 2008/0109408 A1).
As pre claim 7, claim 5 is incorporated and Desai, Carrelli and Sinha do not explicitly disclose determining a group identifier corresponding to the ambiguous mention does not exist; sending, to the client system via the assistant xbot, instructions for prompting the first user to create the group; receiving, from the client system via the assistant xbot, one or more user inputs comprising information associated with each of the second users in the group; creating the group of the second users based on the one or more user inputs; and storing the created group in a data store, wherein the group is associated with a group identifier. However, Choi discloses determining a group identifier does not exist; sending, to the client system, instructions for prompting the first user to create the group; receiving, from the client system, one or more user inputs comprising information associated with each of the second users in the group; creating the group of the second users based on the one or more user inputs; and storing the created group in a data store, wherein the group is associated with a group identifier (Choi, paragraph 0078, wherein If an identical group name does not exist among the registered group names, the control unit 11 creates a new group having the added group name and registers the contact name as a group member in the new group (S430), then the process goes to step S437. If there is a registered group name identical to the added group name, the control unit 11 informs the user that the same group name exists (S431) and asks the user for confirmation for changing the group (S433), then the process goes to step S437. If confirmed, the control unit 11 then registers the contact name in the registered group (S435)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Desai, Carrelli and Sinha in view of Choi such that to create a group as claimed because this would have provided a way to allow the user to create groups on-the fly when initiating calls and thus reducing the delay time needed to pre-create groups before initiating group calls.

Claim 17 is rejected under 35 U.S.C. 103 as being anticipated by Desai et al (Pub. No.: US 2005/0014490 A1) in view of Carrelli, Sinha et al (Pub. No.: US 2014/0365226 A1) and Smith et al (Pub. No.: US 2011/0194465 A1).
As pre claim 17, claim 1 is incorporated and Desai, Carrelli and Sinha do not explicitly disclose wherein initiating the group call to the plurality of second users simultaneously comprises determining that any additional user input is not necessary for initiating the group call. However, Smith discloses wherein initiating the group call to the plurality of second users simultaneously comprises determining that any additional user input is not necessary for initiating the group call (Smith, Fig 2 steps 206-207, paragraph 0090-0091, wherein Once the call setup and handling for the selected conferee has been passed to an available parallel connection process 111, conference call setup process 112 proceeds to decision block 206, where a test is performed to determine whether the end of conferee list 113 has been reached. If the test shows that there are more entries of conferee list 113 yet to be processed, conference call setup process 112 returns to process block 204 for selection of the next conferee on the conferee list 113. Otherwise (all entries of the conferee list 113 have been processed), conference call setup process 112 proceeds to process block 207).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Desai, Carrelli and Sinha in view of Smith such that to determine that any additional user input is not necessary for initiating the group call as claimed because this would have provided a way to make sure that the group call is ready to be initiated thereby avoiding any delays and reducing errors caused by missing information needed for the group call which improves the user satisfaction of the system.

Response to Arguments
Applicant’s arguments filed on 04/26/2022 have been considered but are now moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456